DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 11 – 18, and including new claims 31 – 33, in the reply filed on 6/30/2022 is acknowledged. Amended clams 19 – 26 have been rejoined. Claims 27 – 29 were canceled.
Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 is dependent upon itself. Appropriate correction is required.
Claims 13, 15, 16, 21, 23 and 24 are objected to because of the following informalities:  Misspelling of  the term wherein. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 – 26 and 30 – 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (“Separation of platelets from whole blood using standing wave surface acoustic waves in a microchannel,” Lab Chip, 2011,  pp. 3361 – 3364; “Nam”).
Regarding claim 11, Nam teaches an apparatus structure (figures 1 and 2) comprising: a channel to receive blood (figures 1b and 2c); an acoustic transducer in contact with the channel to generate acoustic waves (interdigitated transducer (IDT) electrodes patterned on a piezoelectric substrate; figure 1c; p. 3364, second paragraph); and an optical detector (a high speed camera for microscopic imaging; p. 3362, second paragraph; figure 2d). The acoustic transducer is configured to apply the acoustic force to the fluid column to produce two particle layers (figures 1d and 2d). The acoustic transducer is configured to stop the acoustic force (SSAW’s being switched on/off; p. 3362, right column, second paragraph). Stopping of the acoustic force allows the whole blood to reconstitute downstream of the optical detector by the operator manually recombining the outputs of Outlet A and Outlet B (figure 1d). Two particle layers are generated in the channel by the apparatus as shown in figure 1c, and separated as shown in figure 1d. The fluid layer being substantially free of blood cells exit the channel of the apparatus from Outlet A as shown in figure 1d. The apparatus includes a signal frequency generator for generating acoustic waves with specified frequencies selected by the operator (p. 3362, left column, second paragraph).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claims 12 – 16, these claims are considered to be statements of intended use or a manner of operation, that are not given patentable weight to the apparatus claim. These claims do not further limit or define the apparatus structure itself. Furthermore, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Regarding claims 17 and 25, the channel is configured for fluid communication with a sample port through which blood can move into the channel (figure 1b; whole blood enters the apparatus at an inlet between the two sheath flow introduction inlets).
Regarding claims 18 and 30, the microfluidic channel is comprising of polydimethylsiloxane (PDMS), which is a light-transmissible material (p. 3362, left column, second paragraph).
Regarding claim 19, the apparatus comprises second channels that are downstream of the first channel that branch-off from the first channel (figure 1d).
Regarding claims 20 – 24, 26 and 33, these claims are also considered to be statements of intended use or a manner of operation.
Regarding claim 26, the acoustic transducer is configured to apply the acoustic force to the fluid column to produce two particle layers (figures 1d and 2d). The acoustic transducer is configured to stop the acoustic force (SSAW’s being switched on/off; p. 3362, right column, second paragraph). Stopping of the acoustic force allows the whole blood to reconstitute downstream of the optical detector by the operator manually recombining the outputs of Outlet A and Outlet B (figure 1d).
Regarding claims 31 and 32, the apparatus includes a fluid flow arrestor comprising a pump to arrest or stop the flow of fluid in the fluid layer (syringe pump; p. 3362, second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796